Citation Nr: 1143913	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1952 to November 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008 and November 2009, the Board remanded the claim for PTSD for additional development.  That development having been completed, the claims are partially ready for appellate review.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is diagnosed with PTSD that is medically attributed to stressors he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  

Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for PTSD.  The Veteran asserts that he experienced multiple combat stressors during service.  

The Board finds the requirements for entitlement to service connection for PTSD have been met.  First, the Veteran has received a diagnosis of PTSD.  See September 2006 treatment note.  The Board is cognizant that the Veteran is incarcerated and serving a life sentence.  The Board notes that the Veteran has been scheduled for multiple VA examinations in the past, but was reported as having failed to appear due to a lack of transportation to the VA facility and/or inability of the VA to accommodate the State of Florida Department of Corrections requirements to examine an inmate.  The Board points out that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated Veterans "are entitled to the same care and consideration given to their fellow Veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

Treatment records indicate multiple diagnosis of PTSD, depression and anxiety.  See January 2010 reports.  Additionally, the Veteran is in a PTSD treatment group.  See December 2008.  The Board finds the initial element of service connection is met because the Veteran's diagnosis of PTSD is documented. 

As for the second element, the Board finds the Veteran's stressor has been corroborated.  The Veteran's DD-214 Form indicates he holds the Combat Infantryman Badge (CIB).  This is prima fascia evidence that the Veteran engaged in combat against enemy forces while in the military.  See VAOPGCPREC 12-99 (October 18, 1999).  In several September 2006 statements, the Veteran alleges he was exposed to traumatic experiences in combat, including living through mortar attacks, witnessing mutilated bodies in the aftermath, and accidently causing the death of an officer in charge by friendly fire.  As these experiences are consistent with the facts and circumstances of the Veteran's service, the stressors are deemed verified.

The third element has also been met, as the Veteran's PTSD has been linked to his in-service stressor.  Medical reports indicate that the Veteran has suffered from anxiety following his experience in Korea, which is manifested by feelings of nervousness, guilt, nightmares, flashbacks, and sleep disturbances.  See January 2010 report.  A treatment note from May 2009 also indicates that the Veteran began drinking while in Korea and steadily increased his drinking to control his PTSD symptoms.  The psychologist noted that manifested symptoms were feelings of hopelessness, anger, guilt, nervousness, increased anxiety, nightmares, and flashbacks.  The Veteran was diagnosed with an Axis I diagnosis of PTSD.  See May 2009 treatment note.

A VA medical opinion was obtained in April 2009.  The examiner stated that he was unable to find any record that the Veteran had been diagnosed with PTSD, and therefore, the examiner opined that it is less likely as not that the Veteran meets the criteria for PTSD.  The Board finds this opinion to be inadequate, as there are multiple treatment notes indicating a diagnosis of PTSD.

A second VA medical opinion was obtained in June 2010.  The examiner was unable to examine the Veteran due to the Department of Corrections requirements.  The examiner stated that while a review of records reflected that the Veteran had been diagnosed with PTSD in the past, he could not offer an opinion as to whether the Veteran meets the criteria for PTSD based only on a review of records.  

As stated previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has received an Axis I diagnosis of PTSD on multiple occasions, his stressors have been verified, and medical reports indicate that the Veteran suffers from PTSD symptoms as a result of his time in Korea.  Although VA examiners were not able to provide a positive nexus opinion, the Board finds that this was due to the inability to afford the Veteran a VA examination as a result of his incarceration.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

As a result of this decision, the Veteran has been granted service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran is also seeking entitlement to service connection for TDIU.  

The issue of entitlement to TDIU was denied in an August 2011 Supplemental Statement of the Case.  As the Veteran is now entitled to service connection for PTSD, the Board finds a remand is necessary to afford the Veteran a VA examination to determine the severity of his PTSD and to determine if he is entitled to TDIU.  

All updated treatment records, particularly those from the Veteran's correctional institute, should also be obtained.

As noted above, the Board recognizes that the Veteran is incarcerated.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the Veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  All efforts should be made to afford the Veteran a VA examination to determine his eligibility for TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all updated treatment records, particularly from the correctional institution where he is incarcerated.

2.  Take all reasonable measures to schedule the Veteran for the examination requested below.  

Confer with prison authorities to determine whether the Veteran may be examined at the prison by: (1) VHA personnel; or (2) fee-basis providers contracted by VHA.

3.  Afford the Veteran a VA examination to determine the current level of severity of his service-connected PTSD.  

The Veteran's claims folder must be made available to and reviewed by the examiner.  Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the service-connected PTSD as well as the severity of each symptom.

b)  List any side effects the Veteran has from the medication taken for his service-connected disability, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.

c)  Opine as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected PTSD prevents him from obtaining or retaining a substantially gainful occupation.  

Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disability and any associated disorder, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

5.  After all of the above actions have been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


